Citation Nr: 1742331	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-31 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


ORDER

New and material evidence has been received, and the appeal to reopen the claim for entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral hearing loss is granted.


FINDINGS OF FACT

1.  A June 2011 rating decision denied service connection for bilateral hearing loss.  As the Veteran did not perfect an appeal that decision became final.  In December 2012, the RO declined to reopen the claim.

2.  Evidence submitted since the June 2011 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss and therefore raises a reasonable possibility of substantiating the claim.

3.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss is etiologically related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The June 2011 rating decision that denied the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty in the U.S. Coast Guard from November 1967 to September 1971.

I.  New and Material Evidence

Initially, the Board must determine whether evidence sufficient to reopen the previously denied claim of service connection for bilateral hearing loss has been submitted.  Upon review, the Board determines that it has.  The evidence submitted since the last final decision in June 2011, including lay statements as well as audiological examination report and VA treatment records, is both new and material and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases. 38 C.F.R. §§ 3.303 (a),(b), 3.309(a). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds that the first two elements needed for establishing service connection have been satisfied - current disability and inservice incurrence.  The evidence reflects bilateral hearing loss that is considered a disability for VA purposes.  See C.F.R. § 3.385.  In addition, the Veteran has testified as to noise exposure in service, that he began to experience hearing loss in service and continuously experienced it since that time.  The Board finds his assertion both competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In regard to the third element, medical nexus, the evidence consists of a May 2011 QTC examiner's opinion and the lay statements of the Veteran.  The QTC examiner opined that the Veteran's current hearing loss was less likely as not due to military service noise exposure.  The examiner noted that the Veteran did not demonstrate hearing loss per VA standards when he separated from service and that the appearance of hearing loss more than 20 years after military service is most likely caused by or the results of subsequent noise exposure.  In determining the probative weight of this opinion the Board notes that the same examiner opined that based on the Veteran's noise exposure in the engine room his complaints of tinnitus were at least as likely as not associated with his miliary service.  [Service connection for tinnitus was granted based on this opinion.]  These two opinions, on their face, appear contradictory.  As a result, the Board has decided to assign less weight to the opinion of the QTC examiner.   

As such, the Board finds that the opinion of the QTC examiner and the Veteran's competent, credible testimony regarding continuity of symptomatology are in relative equipoise.  If the evidence, as a whole, is supportive or is in relative equipoise, then the veteran prevails.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  Service connection for bilateral hearing loss based upon continuity of symptomatology is granted.  38 C.F.R. § 3.303 (b). 


Given the granting of the benefit, any further development or notification action under the Veterans Claims Assistance Act of 2000 would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD			Nikita Floore, Associate Counsel

Copy mailed to: Vietnam Veterans of America


Department of Veterans Affairs


